Citation Nr: 1534121	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  09-26 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for peripheral vascular insufficiency, to include as secondary to service-connected general anxiety disorder (GAD) and as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), which denied, amongst other issues, service connection for peripheral vascular insufficiency.  

The Board remanded the instant claim in August 2010, September 2013, May 2014, and January 2015, for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although the issue on appeal has been remanded for additional development several times, the Board finds that another remand is required to ensure that the Board has been provided a VA medical opinion that addresses all theories of entitlement to service connection for the Veteran's claim that have been raised by the Veteran and the record.  

The Board most recently remanded the claim in January 2015, requesting, in part,  that a medical opinion be provided as to whether the Veteran's inservice herbicide exposure caused his peripheral vascular insufficiency.  It has already been conceded that the Veteran has been exposed to herbicides and that service connection is not warranted on a presumptive basis.  However, in the April 2015 VA addendum opinion, the examiner did not address the possibility that the Veteran's peripheral vascular insufficiency might be directly caused by herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) and Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner only addressed the issue on a presumptive basis.  Therefore, the Board finds that this claim must be remanded for an addendum opinion that addresses whether the Veteran's peripheral vascular insufficiency could be directly linked to his herbicide exposure.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the VBMS file any new, pertinent medical treatment records, VA or otherwise, that may have come into existence since the time the claims folder was last updated.  The Veteran should be contacted and asked to identify any such treatment.  

2.  Thereafter, return the file to the VA examiner who drafted the April 2015 report, if available, to obtain an addendum opinion.  If the examiner who drafted the April 2015 report is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for a new examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  The examiner is requested to opine if it is at least as likely as not (50 percent or greater probability) that the Veteran's in-service herbicide exposure caused his peripheral vascular insufficiency?  The examiner is reminded that the Veteran's in-service herbicide exposure is conceded, and that service connection is not warranted for the Veteran on a presumptive basis.  

Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  Readjudicate the claim after the development requested above has been completed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

